FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                          May 10, 2021

                                                                         Christopher M. Wolpert
                             FOR THE TENTH CIRCUIT                           Clerk of Court
                         _________________________________

 JULIE HUFF,

       Plaintiff - Appellant,
                                                              No. 20-7013
 v.

 CHRISTOPHER REEVES, an Oklahoma
 highway patrolman; KEVIN
 LEDBETTER, McIntosh County Sheriff,

       Defendants - Appellees.
                      _________________________________

                     Appeal from the United States District Court
                        for the Eastern District of Oklahoma
                          (D.C. No. 6:18-CV-00022-RAW)
                       _________________________________

J. Derek Ingle, Boettcher, Devinney, Ingle & Wicker, Tulsa, Oklahoma, for Plaintiff-
Appellant.

Charles A. Dickson, III (Kari Y. Hawkins, Assistant Attorney General, on the brief),
Oklahoma Attorney General’s Office, Oklahoma City, Oklahoma, for Christopher
Reeves.

Wellon B. Poe (Alison B. Levine and Jamison C. Whitson with him on the brief), Collins,
Zorn & Wagner, P.C., Oklahoma City, Oklahoma, for McIntosh County Sheriff Kevin
Ledbetter.
                       _________________________________

Before HARTZ, KELLY, and PHILLIPS, Circuit Judges.
                  _________________________________

HARTZ, Circuit Judge.
                         _________________________________
       January 21, 2016, was a terrible day for Julie Huff. She went to a local bank

to access her safe-deposit box. Then all hell broke loose. Cedric Norris entered the

bank, murdered the bank president, grabbed some money from tellers, and took Ms.

Huff hostage, forcing her to drive the getaway vehicle. Police officers pursued the

vehicle and were able to force it to crash. At first, Norris fired at the officers and

fled in one direction while Ms. Huff fled away from him. She raised her arms and

faced the officers. But they fired at her and she fell to the ground. Later, Norris

came up behind her and used her body as a shield. Norris was killed in the shootout.

Ms. Huff was shot at least 10 times.

       Unsurprisingly, Ms. Huff filed suit under 42 U.S.C. § 1983 for violations of

her civil rights. Among other things, she alleged that Oklahoma Highway Patrol

Trooper Chris Reeves used excessive force against her, in violation of the Fourth and

Fourteenth Amendments. She also sued McIntosh County Sheriff Kevin Ledbetter

for failure to properly train his deputies.

       The district court granted summary judgment to both defendants. It said that

Reeves did not violate Ms. Huff’s constitutional rights because he did not shoot her

intentionally. And it dismissed the claim against the sheriff on the grounds that Ms.

Huff could neither demonstrate a predicate constitutional violation by one of his

deputies nor identify any specific training deficiency related to the alleged violation.

       Exercising jurisdiction under 28 U.S.C. § 1291, we affirm the grant of

summary judgment on the Fourteenth Amendment claim against Reeves and the

failure-to-train claim against Sheriff Ledbetter but reverse and remand on the Fourth


                                              2
Amendment claim against Reeves. We hold that Ms. Huff cannot invoke Fourteenth

Amendment substantive due process in the circumstances of this case and that she

has failed to point to any additional training of Ledbetter’s personnel that could have

prevented the alleged constitutional violation. But we conclude that Ms. Huff has

presented a genuine issue of material fact on whether Reeves shot her intentionally.

And because it is clearly established in this circuit that an officer may not employ

deadly force against a person who poses no threat, Reeves is not entitled to qualified

immunity at this stage of the proceedings.

      I.     BACKGROUND

      Most of the pertinent facts are undisputed. To the extent that witnesses differ

and different inferences can be drawn from the evidence, we review matters in the

light most favorable to Ms. Huff because the case comes before us on summary

judgment. See Stonecipher v. Valles, 759 F.3d 1134, 1141 (10th Cir. 2014) (“At the

summary judgment stage . . . , the court may not weigh evidence and must resolve

genuine disputes of material fact in favor of the nonmoving party.”).

      About 9:30 a.m. on January 21, 2016, Ms. Huff went to the Bank of Eufala in

Eufala, Oklahoma, to access her safe-deposit box. While she was seated next to the

desk of bank employee Betty Howell, Cedric Norris entered the bank, walked into the

office of the bank’s president, Randall Peterson, and shot him dead. Norris got some

cash from the tellers and approached Ms. Howell, demanding that she accompany

him as a hostage. When Ms. Howell refused, Norris shot her in the abdomen. He

then grabbed Ms. Huff’s arm, pushed his gun in her side, and took her as his hostage


                                             3
to drive his getaway vehicle, a white sport utility vehicle (SUV) that he had stolen

two days before.

       At Norris’s direction, Ms. Huff drove north onto U.S. Route 69. By this time,

local law enforcement had begun to respond to reports of the bank robbery. When

Eufala Police Officer Casey Torix arrived at the bank, he was informed “that a black

suspect, dressed as a female, left the bank in a white [SUV] with a white female

hostage.” Aplee. J. App., Vol. I at 192. Ms. Huff is a white woman and Norris was a

black man. Correctly surmising the direction the culprit had gone, Torix drove north

on Route 69 until he realized that he was behind the suspect vehicle. Defendant

Chris Reeves, an Oklahoma Highway Patrol Trooper, then joined the pursuit in his

vehicle. He had been informed in a McIntosh County radio transmission that there

were two female suspects, one white and one black. Reeves took the lead in the

pursuit.

       After the white SUV exited Route 69 and headed west on Onapa Road,

McIntosh County Chief Deputy Sheriff Dewayne Hall attempted to block it with the

vehicle he was driving. But rather than stop, the SUV swerved around Hall’s vehicle

at a high rate of speed. Norris fired two shots at Hall through the windshield of the

SUV. Reeves then managed to hit the rear of the SUV with his vehicle, causing the

SUV to spin off the road and come to a stop on the south side of Onapa Road, facing

west. Before coming to a stop, the SUV collided with a wire fence set back from the

road, creating an opening in the fence. Reeves braked hard, stopping his vehicle

some distance farther west down Onapa Road, facing southwest. Officer Torix, who


                                           4
had been following Reeves, stopped his vehicle short of where the SUV had spun off

the road, east of both the SUV and Reeves’s vehicle.

      When the SUV came to a stop, Norris exited from the passenger-side door and

fired two shots, prompting Trooper Reeves and Officer Torix to take cover behind

their vehicles. Ms. Huff, fearing that Norris would return and kill her if she remained

in the SUV, exited from the driver-side door and ran east, back along the length of

the SUV toward the opening in the fence created by the SUV. As she ran, Ms. Huff

had her hands up in the air. After reaching the fence opening, she ran a few feet into

the field and turned east, toward the vehicle of Officer Torix. As she turned, she was

shot twice, once in her leg and once in her forearm.

      After she was hit, Ms. Huff fell to the ground and called out, “Stop shooting

me; stop shooting me.” Aplt. App., Vol. 2 at 207 (internal quotation marks omitted).

But the officers continued to fire, hitting her at least eight more times as she lay on

the ground. At some point during the shootout, Norris made his way over to Ms.

Huff and came up behind her. Although Ms. Huff testified at her deposition that she

did not recall Norris touching her, the parties agree that Norris was lying behind Ms.

Huff, attempting to use her “as a shield or sand bag.” Aplt. Br. at 4 (internal

quotation marks omitted). When Reeves saw Norris eventually go “face down on the

ground,” Aplee. J. App., Vol. I at 173, he believed that Norris no longer posed an

immediate threat, so he returned to his cruiser and radioed headquarters to request

emergency medical services.




                                            5
       While Reeves was contacting headquarters, two more shots were fired.

Although it is not known whether those shots were fired by Torix or Hall, who had

arrived shortly after Reeves and Torix, the parties all agree that Hall fired two shots

at Norris. When the shooting ended, several officers—Reeves, Oklahoma Highway

Patrol Trooper Randy Cox, Torix, and Checotah Police Chief Darren Glover—

converged on Norris and Ms. Huff, who was lying in the grass just to the south of the

white SUV. Norris, who “was wearing women’s clothing,” was unresponsive. Id. at

194.

       The entire shooting lasted about a minute. Reeves, Torix, and Hall fired 31, 4,

and 2 rounds, respectively. Ms. Huff was struck by at least 10 of those rounds.

Because many of the bullets passed through Ms. Huff, there is some uncertainty

regarding who fired each of the individual bullets that struck her. But it is

undisputed that Reeves fired one bullet that is still lodged in her pelvis, as well as at

least three of the other nine-plus that struck her. Throughout the encounter both

Reeves and Hall were unaware that Huff was a hostage, believing erroneously that

she was instead a suspect. Also, Reeves swore in an affidavit that he did not see

Ms. Huff at all from the time the SUV spun off the road until he approached her and

Norris after the shooting ended. Norris was shot four times.

       Ms. Huff sued the City of Eufala, Eufala Police Chief Don Murray, Torix, and

McIntosh County Sheriff Kevin Ledbetter in the United States District Court for the

Eastern District of Oklahoma, alleging various claims under 42 U.S.C. § 1983.




                                            6
Reeves was later added as a defendant, while Murray and Torix were dismissed

without prejudice. The City of Eufala was dismissed under a settlement agreement.

      The remaining defendants—Reeves and Ledbetter—filed separate motions for

summary judgment. Reeves asserted the defense of qualified immunity, arguing that

Ms. Huff could not prove that he violated her rights under either the Fourth or

Fourteenth Amendment and that, in any event, any right that he might have violated

was not clearly established. Sheriff Ledbetter argued that Ms. Huff could not

establish supervisory liability because there was no underlying constitutional

violation by any of his deputies and because any violations “were not the result of

[his] policies, practices, or customs.” Aplee. J. App., Vol. I at 104 (capitalization

omitted).

      The district court granted the defendants’ motions. See Huff v. Reeves, No.

CIV-18-022-RAW, 2020 WL 1046954, at *8–9 (E.D. Okla. Mar. 4, 2020). On the

claims against Reeves, the court concluded that Ms. Huff could not prove a violation

of her rights under either the Fourth or Fourteenth Amendments because “[t]here is

no evidence that Trooper Reeves saw and intentionally shot her.” Id. at *7; see id. at

*8 (“Reeves did not violate [Ms. Huff’s] constitutional rights when he returned

Norris’ fire and accidentally shot her.”). On the claims against Sheriff Ledbetter, the

district court concluded that summary judgment was appropriate both because there

was no predicate constitutional violation by Deputy Hall and because Ms. Huff

“ha[d] not shown any specific training deficiency that was closely related to the

alleged violations of her constitutional rights.” Id.


                                            7
      II.    DISCUSSION

      We review grants of summary judgment de novo. See Stonecipher, 759 F.3d at

1141. Summary judgment is appropriate when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).

      Applying this standard, we conclude that Ms. Huff has presented a triable

issue on whether Trooper Reeves violated her clearly established Fourth Amendment

rights by intentionally shooting her after she exited the SUV with her hands up. We

therefore reverse the district court’s grant of summary judgment on that claim. But

we affirm the district court’s grants of summary judgment on the remaining claims

against Reeves and Ledbetter.

             A.     Fourth Amendment Claim Against Reeves

      The Fourth Amendment prohibits law-enforcement officers from unreasonably

seizing a person. See U.S. Const. amend. IV. “The application of physical force to

the body of a person with intent to restrain is a seizure” under the Fourth

Amendment. Torres v. Madrid, 141 S. Ct. 989, 994 (2021).

      Reeves contends that qualified immunity protects him from Ms. Huff’s Fourth

Amendment claim. To overcome a qualified-immunity defense at summary

judgment, a plaintiff must demonstrate (1) that “on the facts alleged . . . the

defendant violated his or her constitutional rights,” and (2) “that the right was clearly

established at the time of the alleged unlawful activity.” Perry v. Durborow, 892

F.3d 1116, 1121 (10th Cir. 2018) (brackets and internal quotation marks omitted).


                                            8
“Ordinarily, in order for the law to be clearly established, there must be a Supreme

Court or Tenth Circuit decision on point, or the clearly established weight of

authority from other courts must have found the law to be as the plaintiff maintains.”

Zia Trust Co. ex rel. Causey v. Montoya, 597 F.3d 1150, 1155 (10th Cir. 2010)

(internal quotation marks omitted). Although a plaintiff “must demonstrate a

substantial correspondence between the conduct in question and prior law,” she “need

not show that the specific action at issue has previously been held unlawful.”

Riggins v. Goodman, 572 F.3d 1101, 1111 (10th Cir. 2009) (internal quotation marks

omitted). It suffices that “the alleged unlawfulness [is] apparent in light of

preexisting law.” Id. (internal quotation marks omitted). That is, “a general

constitutional rule already identified in the decisional law may apply with obvious

clarity to the specific conduct in question.” Taylor v. Riojas, 141 S. Ct. 52, 53–54

(2020) (per curiam) (internal quotation marks omitted).

      The district court focused on the first prong of the qualified-immunity defense,

holding that Ms. Huff’s Fourth Amendment rights were not violated because “[t]here

[was] no evidence that Trooper Reeves saw and intentionally shot [Ms. Huff],” and

therefore any “seizure was not willful,” as required for such a constitutional claim.

Huff¸ 2020 WL 1046954, at *7. The court relied on our opinion in Childress v. City

of Arapaho, 210 F.3d 1154 (10th Cir. 2000). Two escaped prisoners had stolen the

plaintiffs’ minivan and taken them as hostages as the prisoners attempted to elude

police. See id. at 1155. In an effort to halt the escape, officers fired multiple shots at

the minivan, inflicting several wounds on the plaintiffs. See id. at 1155–56. We held


                                            9
that the plaintiffs’ Fourth Amendment rights were not violated because they had not

been “seized” by the officers within the meaning of the Amendment. Id. at 1157. As

we explained, “[t]he officers intended to restrain the minivan and the fugitives, not

[the plaintiffs].” Id.; see Torres, 141 S. Ct. at 994 (seizure under Fourth Amendment

requires “intent to restrain”).

       Childress would be highly relevant, indeed dispositive, if the evidence

established that Trooper Reeves was shooting only at Norris and the wounds to

Ms. Huff were just “the unfortunate . . . accidental effects of otherwise lawful

conduct.” Childress, 210 F.3d at 1157 (internal quotation marks omitted). If,

however, Reeves intentionally shot Ms. Huff (perhaps because he thought she was

implicated in the robbery and murder), Childress is not in point. We therefore begin

by addressing whether the record would support a jury finding that Reeves

intentionally shot Ms. Huff. Concluding that there was sufficient evidence to support

such a finding, we then turn to whether a shooting in that circumstance would violate

Ms. Huff’s rights under the Fourth Amendment and whether that law was clearly

established at the time of the incident.

       The district court correctly observed that Reeves denied under oath that he saw

Ms. Huff when he was firing his weapon. But that denial is not dispositive. The

record contains ample evidence from which a jury could reasonably infer that Reeves

saw and intentionally shot Ms. Huff after she exited the SUV. To begin with, the

very fact that Ms. Huff was repeatedly struck by bullets from Reeves’s gun strongly

implies that she was in his line of sight. The shooting was in broad daylight. And


                                           10
the fact that she was struck by bullets so often (at least 10 times) makes it hard to

believe that she was not being aimed at. Nor can her being struck so often be blamed

on her proximity to Norris, who was struck only four times, compared to her 10. Ms.

Huff testified at her deposition that she and Norris exited on opposite sides of the

SUV and that she “had [her] hands up and ran a short distance . . . into the field”

abutting Onapa Road. Aplt. App., Vol. 2 at 205. She said that she was “running

away from Cedric Norris” and “never saw [him] again once he exited the vehicle.”

Id.

      Although circumstantial, the evidence described in the preceding paragraph is

more than sufficient to permit a factfinder to reject Reeves’s account. See Pauly v.

White, 874 F.3d 1197, 1218 (10th Cir. 2017) (“[T]he court may not simply accept

what may be a self-serving account by the police officer. Rather, it must also look at

the circumstantial evidence that, if believed, would tend to discredit the police

officer’s story, and consider whether this evidence could convince a rational

factfinder that the officer acted unreasonably.” (original brackets and internal

quotation marks omitted)). A reasonable jury could infer that Reeves shot Ms. Huff

because he believed her to be a party to a murder. Indeed, a report of an interview of

Reeves by fellow officers a little more than three weeks after the incident states that

he believed that the white female had been an active participant in the crime and had

shot at him.

      We now turn to whether intentionally shooting Ms. Huff would have been a

violation of the Fourth Amendment and, if so, whether the law in that respect was


                                           11
clearly established when she was shot. The ultimate test for determining whether the

use of force by a law-enforcement officer violated the Fourth Amendment is whether

it was reasonable. See Graham v. Connor, 490 U.S. 386, 396 (1989). The inquiry “is

an objective one: the question is whether the officers’ actions are ‘objectively

reasonable’ in light of the facts and circumstances confronting them, without regard

to their underlying intent or motivation.” Id. at 397. The reasonableness

determination “requires a careful balancing of the nature and quality of the intrusion

on the individual’s Fourth Amendment interests against the countervailing

governmental interests at stake.” Id. at 396 (internal quotation marks omitted).

Courts must keep in mind “that police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly evolving—about

the amount of force that is necessary in a particular situation.” Id. at 397. Because

the test of reasonableness “is not capable of precise definition or mechanical

application, . . . its proper application requires careful attention to the facts and

circumstances of each particular case.” Id. at 396 (internal quotation marks omitted).

       We are not, however, without guidance. To assist us in assessing whether the

use of force, particularly deadly force, complied with the Fourth Amendment, this

court has employed two complementary frameworks. First, Graham itself identified

three nonexclusive factors for consideration: “[1] the severity of the crime at issue,

[2] whether the suspect poses an immediate threat to the safety of the officers or

others, and [3] whether [s]he is actively resisting arrest or attempting to evade arrest

by flight.” Id. Second, this court has provided additional guidance regarding the


                                            12
second Graham factor, which is “undoubtedly the most important and fact intensive

factor.” Pauly, 874 F.3d at 1216 (internal quotation marks omitted). In Estate of

Larsen ex rel. Sturdivan v. Murr, we identified four nonexclusive factors to be

considered in assessing the threat posed by a suspect: “(1) whether the officers

ordered the suspect to drop his weapon, and the suspect’s compliance with police

commands; (2) whether any hostile motions were made with the weapon towards the

officers; (3) the distance separating the officers and the suspect; and (4) the manifest

intentions of the suspect.” 511 F.3d 1255, 1260 (10th Cir. 2008).

      Moreover, we need not go through the Graham/Larsen framework in every

excessive-force case. Some narrower propositions have been clearly established by

their repeated application in our case law. One such proposition is that officers are

prohibited from using deadly force against a person when it is apparent that the

person poses no physical threat to the officers or others. See Reavis (Estate of Coale)

v. Frost, 967 F.3d 978, 995 (10th Cir. 2020) (clearly established as of 2016 “that an

officer may not use deadly force to stop a fleeing vehicle [driven by a suspect] when

a reasonable officer would have perceived he was in no immediate danger at the time

he fired”); McCoy v. Meyers, 887 F.3d 1034, 1052 (10th Cir. 2018) (clearly

established as of 2011 that “the Fourth Amendment prohibits the use of force without

legitimate justification, as when a subject poses no threat or has been subdued”);

Fancher v. Barrientos, 723 F.3d 1191, 1201 (10th Cir. 2013) (clearly established that

officer acted unreasonably in continuing to shoot suspect who, after being hit by the

first shot, no longer “posed a threat of serious harm to [the officer] or others”;


                                           13
“‘[w]here the suspect poses no immediate threat to the officer and no threat to others,

the harm resulting from failing to apprehend him does not justify the use of deadly

force to do so’” (quoting Tennessee v. Garner, 471 U.S. 1, 11 (1985))); Zia Trust

Co., 597 F.3d at 1155 (clearly established that officer’s shooting into van was

unreasonable when officer “did not have probable cause to believe that there was a

serious threat of serious physical harm to himself or others” (internal quotation marks

omitted)); Weigel v. Broad, 544 F.3d 1143, 1154 (10th Cir. 2008) (“We do not think

it requires a court decision with identical facts to establish clearly that it is

unreasonable to use deadly force when the force is totally unnecessary to restrain a

suspect or to protect officers, the public, or the suspect himself.”); Walker v. City of

Orem, 451 F.3d 1139, 1160 (10th Cir. 2008) (clearly established that it was

unreasonable for officer to shoot suspect who “had made no threats and was not

advancing on anyone”; officer’s belief that suspect was pointing a gun at him was

unreasonable, and knife he was holding was small knife that he was holding to his

own wrist; suspect “was not actively resisting arrest, and there was no need to use

deadly force to prevent him from fleeing and possibly harming others”).

       Here, Ms. Huff testified that she raised her hands in surrender as she

approached the officers when she was first shot. If her version of events is believed,

she was not evading apprehension and she posed no threat to the officers or anyone

else. Perhaps Reeves reasonably viewed the situation otherwise, viewing her as an

accomplice to murder who was shooting at him. But that is a question for the jury.

On facts that could reasonably be found by the jury, Reeves’s shooting at Ms. Huff


                                             14
was contrary to clearly established Fourth Amendment law. We acknowledge that

none of the above-cited cases addresses the precise set of facts now before us. But in

our view “existing precedent . . . ha[s] placed the . . . question beyond debate.”

Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

      The Supreme Court decision in Mullenix v. Luna, 577 U.S. 7 (2015) (per

curiam), relied on by Reeves, is not to the contrary. The question in that case was

whether officers had violated clearly established law by shooting at a car driven by

someone who was fleeing arrest. There was no doubt that the driver posed at least

some risk to officers and the public. The suspect “had led police on a 25-mile chase

at extremely high speeds, was reportedly intoxicated, had twice threatened to shoot

officers, and was racing towards an officer’s location.” Id. at 14. The Fifth Circuit

had denied qualified immunity, stating that the law was clearly established that “a

police officer may not use deadly force against a fleeing felon who does not pose a

sufficient threat of harm to the officer or others.” Id. at 12 (internal quotation marks

omitted). The Supreme Court held that this formulation of clearly established law

was defined at too “high [a] level of generality.” Id. at 16. The central issue was

whether the suspect posed “a sufficient threat” to justify the defendant officer’s

shooting into his vehicle from an overpass, id. at 15 (emphasis added), and that

question had not been clearly answered by precedent. The case before us, in contrast,

presents no problem of weighing the costs and benefits of using deadly force.

Viewing the evidence in the light most favorable to Ms. Huff, it would have been

unreasonable for Reeves to believe that she presented any threat to him or anyone


                                           15
else. The precedents cited above clearly establish that shooting her under those

circumstances was unlawful.

              B.     Fourteenth Amendment Claim Against Reeves

       In addition to her Fourth Amendment claim against Reeves, Ms. Huff also

alleged a substantive-due-process violation under the Fourteenth Amendment. Like

her Fourth Amendment claim, Ms. Huff’s substantive-due-process claim focuses on

the force employed by Reeves. See Aplee. J. App., Vol. I at 39 (“The force used by

the Defendants shocks the conscience and violates the Constitutional rights of the

Plaintiff.”). The district court granted summary judgment in Reeves’s favor on this

claim too, holding that because “there is no evidence that Trooper Reeves acted with

intent to harm [Ms. Huff] . . . , there is no constitutional liability . . . .” Huff, 2020

WL 1046954, at *8 (internal quotation marks omitted).

       We affirm the district court’s summary judgment on this claim, but on a

different ground: the Fourteenth Amendment is an inappropriate source for a

constitutional claim in the present context. The Supreme Court has “always been

reluctant to expand the concept of substantive due process,” and “where a particular

Amendment provides an explicit textual source of constitutional protection against a

particular sort of government behavior, that Amendment, not the more generalized

notion of substantive due process, must be the guide for analyzing these claims.”

County of Sacramento v. Lewis, 523 U.S. 833, 842 (1998) (brackets and internal

quotation marks omitted). In keeping with this principle, Graham held that “all

claims that law enforcement officers have used excessive force—deadly or not—in


                                             16
the course of an arrest, investigatory stop, or other ‘seizure’ of a free citizen should

be analyzed under the Fourth Amendment and its ‘reasonableness’ standard, rather

than under a ‘substantive due process’ approach.” 490 U.S. at 395; see Cortez v.

McCauley, 478 F.3d 1108, 1145 (10th Cir. 2007) (en banc) (Gorsuch, J., concurring

in part) (noting “the Supreme Court’s command in Graham that excessive force

claims arising from a seizure are to be analyzed under the Fourth Amendment rather

than through some other (e.g., Fourteenth Amendment) constitutional lens”).

Because Ms. Huff’s excessive-force claim against Reeves alleges a prearrest seizure,

see Torres, 141 S. Ct. at 994, it is properly analyzed under the Fourth, rather than the

Fourteenth, Amendment.1

             C.     Failure-to-Train Claim Against Sheriff Ledbetter

      Ms. Huff also asserted a failure-to-train claim against Sheriff Ledbetter in his

official capacity as Sheriff of McIntosh County.2 Her operative complaint alleged

that Ledbetter’s failure to provide adequate training on “the handling of hostage

situations” and his “cho[ice] to give priority to the apprehension or liquidation of a



1
  To the extent that Ms. Huff’s Fourteenth Amendment claim against Reeves could
be construed as alleging that Reeves would be liable even if he did not seize her (by
intentionally shooting her), so long as he was reckless or deliberately indifferent to
her welfare, the claim fails. The liability of law-enforcement officers under the
Fourteenth Amendment “on an occasion calling for fast action,” Lewis, 523 U.S. at
853, requires “a purpose to cause harm,” id. at 854.
2
  Although Ms. Huff’s Second Amended Complaint failed to specify in what
capacity she intended to sue Ledbetter, the district court reasonably assumed that she
intended to sue him in his official capacity only, see Huff, 2020 WL 1046954, at *8
n.14. In any event, Ms. Huff has not mentioned the issue on appeal.


                                            17
criminal offender over the right to be free of excessive force and to be secure in their

bodily integrity” are connected by “a direct causal link . . . [to] the constitutional

deprivation suffered by [Ms. Huff].” Aplee. J. App., Vol. I at 40–41. The district

court granted summary judgment in favor of Ledbetter, holding that there was no

predicate constitutional violation by Deputy Hall (the only officer under his

command on the scene at the time of the shooting) and that Ms. Huff “ha[d] not

shown any specific training deficiency that was closely related to the alleged

violations of her constitutional rights.” Huff, 2020 WL 1046954, at *8.

       “[T]o establish a municipality’s liability for inadequate training on the use of

force, a plaintiff must meet a four-part test”:

       A plaintiff must show (1) the officers exceeded constitutional
       limitations on the use of force; (2) the use of force arose under
       circumstances that constitute a usual and recurring situation with which
       police officers must deal; (3) the inadequate training demonstrates a
       deliberate indifference on the part of the city towards persons with
       whom the police officers come into contact[;] and (4) there is a direct
       causal link between the constitutional deprivation and the inadequate
       training.

Myers v. Oklahoma Cnty. Bd. of Cnty. Comm’rs, 151 F.3d 1313, 1318 (10th Cir.

1998) (brackets and internal quotation marks omitted). This same test applies to

claims against a municipal official “acting in his or her official capacity,” which “are

the same” as claims against a municipality itself. Id. at 1316 n.2 (internal quotation

marks omitted).

       On appeal Ms. Huff raises two claims of inadequate training. First, she faults

Ledbetter for “fail[ing] to provide adequate training for law enforcement officers in



                                            18
the handling of hostage situations.” Aplt. Br. at 46. She complains of a lack of

training on “rules of engagement when hostages were used as human shields,” and a

lack of training “to determine the status of parties involved in shooting scenarios.”

Id. It is undisputed, however, that McIntosh County Sheriff’s Deputies, including

Deputy Hall, received training on the proper use of force. In particular, Ms. Huff

does not dispute Ledbetter’s declaration that deputies such as Hall “are trained not to

purposefully or with any intent attempt to harm an individual who is not a threat to

that particular officer, any other law enforcement officer or any member of the public

when responding to an incident including a shooting incident.” Aplee. J. App., Vol. I

at 128. In light of this evidence, Ms. Huff needed to explain what additional training

regarding hostages would have caused Deputy Hall not to fire his gun at her when

she was clearly surrendering. But no explanation is forthcoming in her briefs on

appeal, or even in the report of her use-of-force expert, Scott DeFoe.3 Because there

is no “direct causal link between the [alleged] constitutional deprivation and the

[alleged] inadequate training,” this training claim must be rejected. Myers, 151 F.3d

at 1318 (internal quotation marks omitted).

      Ms. Huff’s second failure-to-train theory is that Ledbetter “fail[ed] to train and

supervise Sheriff’s Dispatch on the critical need for adequate information to guide

Deputy Hall, as well as other law enforcement personnel tuned into County




3
  We assume without deciding that we may consider the expert report despite
challenges by Reeves and Ledbetter.


                                          19
broadcasts.” Aplt. Br. at 48.4 But, again, neither Ms. Huff nor DeFoe’s expert report

has identified any training that would have prevented Hall’s alleged constitutional

violation. We have repeatedly held that conclusory or generalized failure-to-train

allegations are insufficient. See Keith v. Koerner, 843 F.3d 833, 838–39 (10th Cir.

2016) (“It is not enough to allege general deficiencies in a particular training

program. Rather, a plaintiff must identify a specific deficiency in the entity’s

training program closely related to his ultimate injury.” (brackets, citation, and

internal quotation marks omitted)); Carr v. Castle, 337 F.3d 1221, 1231 (10th Cir.

2003) (“Many courts have highlighted the importance of the [requirement that the

alleged training deficiency be closely related to the ultimate injury], ruling that a

general lack of training is insufficient.”). Accordingly, we hold that Ledbetter is

entitled to summary judgment on Ms. Huff’s second failure-to-train theory.

      III.   CONCLUSION

      The district court’s grant of summary judgment on Ms. Huff’s Fourteenth

Amendment claim against Trooper Reeves and her failure-to-train claim against

Sheriff Ledbetter is AFFIRMED. The district court’s grant of summary judgment on

Ms. Huff’s Fourth Amendment claim against Reeves is REVERSED and

REMANDED for further proceedings. Ledbetter’s motion to file pages 1641–44 of

Appellees’ Joint Appendix under seal is DENIED.



4
  Although Ledbetter argues that this theory should not be considered a part of Ms.
Huff’s claims because it was first articulated in response to his motion for summary
judgment, we assume without deciding that the theory is properly before us.


                                           20